Title: To George Washington from Major General Philip Schuyler, 29 October 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] October 29th 1776

Your Excellency’s obliging Favor of the 22d Instant, I had the Honor to receive Yesterday—I read with sensible Satisfaction your judicious Remarks on the Militia—I assure you they are reallized in this Quarter and if General Gates was not so very importunate to have them at Tyonderoga, I should certainly dismiss many of them, as they move with much Reluctance, and will neither assist in fortifying or mounting Guard—Those from New England are ordered to Tyonderoga by the Way of Skenesborough—Those from this County I have distributed in such a Manner at the different posts on the Communication, as to prevent any Interruption from the Enemy in sending on Supplies, excepting near one thousand which I have sent into Tryon County—By Advices from thence we learn that the Enemy meditate an Attack in that Quarter, and this Account is corroberated by the Departure of

several of the principal Tories, who are gone to join the Enemy—It is very probable that General Carlton may have detached a party of Indians Tories and Canadians to penetrate into that part of the Country, in Order to embarrass [us] and draw off our Attention from him.
Inclose you Copy of General Gates’s last Letter to me—Your Excellency will percieve that he believes General Carlton will make an Attempt upon him—I really think he cannot do it at any Time this Campaign, in which we shall be in a better Condition to receive him: but if he defers it to another, I think our Works may be so strengthened and such precautions taken as will render it utterly impossible for almost any Army to penetrate by the Way of Tyonderoga, and an Army that shall attempt to march from Crown point, so as to leave Tyonderoga on the Right, will find itself involved in such a Variety of Difficulties as are inextricable and must prove fatal.
Every precaution your Excellency has suggested shall be taken, and not a Carriage or any Sustenance left for the Enemy, in Case our Troops should be obliged to retire from Tyonderoga.
Barracks are erecting at this place and I hope will be finished in three Weeks capable of receiving a thousand Men—I propose some others on the Communication, if Time and Circumstances will permit. Adieu my dear General! I am with every Wish, that Esteem & Affection suggests Your Excellency’s most obedient humble Servant

Ph: Schuyler

